Order entered February 27, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-01235-CV

                             DAVID ALAN SHEPHERD, Appellant

                                              V.

                              LAWRENCE MITCHELL, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-07702

                                          ORDER
       Before the Court is appellant’s February 19, 2015, correspondence. In his

correspondence, it appears appellant is asking for a copy of the supplemental clerk’s record in

this case. On the Court’s own motion, we forward appellant a copy of the supplemental clerk’s

record. We DIRECT the Clerk of the Court to send a paper copy of the supplemental clerk’s

record in this case to appellant.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE